DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims Status
Claims 1-5, 7-9, 11-21 are pending. Claim 1 is amended. Claims 16-21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention. 
Response to Amendments/Arguments
Any rejections and/or objections, made in the previous Office Action, and not repeated in the present Office Action, are hereby withdrawn.
Applicant's amendments and arguments filed 12/14/2021 with regard to the rejection of present claims 1, 9, 11, and 14-15 under 35 U.S.C. 102 (a) (1) as being anticipated by Hochberg et al. (US 3,830,261; “Hochberg”), and the rejection of present claims 1, 9 and 15 under 35 U.S.C. 102 (a)(1) as being anticipated by Dudt et al. (US 2007/0093158 A1; “Dudt”) have been fully considered but they are not found persuasive for at least the following reasons. 
Applicant contends that both Hochberg and Dudt fail to teach the instantly claimed tubular structure of claim 1 as amended, because Hochberg and Dudt both fail to teach its self-healing material is structured and arranged to be contacted with the foreign fluid entering the at least one chamber through a hole formed in a wall of the outer tube (remarks, page 8-9, second paragraph, and page 10).  
In response, it should be noted that the recitation of claim 1 that the at least one  to be contacted with the foreign fluid entering the at least one chamber through a hole formed in a wall of the outer tube, and upon the solidification and/or expansion of the self-healing material, forms a solidified section that seals the hole” is considered as merely an intended use.  It is noted that instant claim 1 is directed to a tubular structure, and claim 1 as currently written does not include “foreign fluid entering the at least one chamber through a hole formed in a wall of the outer tube” and/or “a hole in the wall of the outer tube” as positively recited elements of the claimed tubular structure. As stated in MPEP 2115, a claim is only limited by positively recited elements. Applicant’s attention is drawn to MPEP 2111.02 which states that intended use statements must be evaluated to determine whether the intended use results in a structural difference between the claimed invention and the prior art. Only if such structural difference exists, does the recitation serve to limit the claim. If the prior art structure is capable of performing the intended use, then it meets the claim. 
It is the examiner’s position that the structure of the tubular structure of Hochberg is capable of performing the intended use, i.e., that the self-healing material of Hochberg that is arranged in the chamber between the outer tube and the inner layer is capable to be contacted with the foreign fluid entering the at least one chamber through a hole formed in a wall of the outer tube, and upon the solidification and/or expansion of the self-healing material, forms a solidified section that seals the hole.  
It is also the examiner’s position that the structure of the tubular structure of Dudt is capable of performing the intended use, i.e., that the self-healing material of Dudt that is arranged in the chamber between the outer tube and the inner layer is capable to be   
The rejections below are updated to address the present claims. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 9, 11, and 14-15 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Hochberg et al. (US 3,830,261; “Hochberg”).
Regarding claim 1, Hochberg teaches a tubular structure (see Fig. 2, col. 2, lines 29-41) comprising: 
 - an outer tube (16, Fig. 2);
 - an inner tube (10) arranged within the outer tube (Fig. 2);
- at least one chamber formed between the outer tube and the inner tube (the space between outer tube 16 and inner tube 10 is considered as a chamber meeting the claimed limitations, Fig. 1 & 2); and 
- at least one self-healing material arranged in the chamber (the sealant layer 14, Fig. 2), wherein the self-healing material is configured to solidify and/or expand upon contact with a reacting material (the sealant material is polymeric material that reacts with the fuel carried inside tube 10, col 3, In 1-10); and 
- wherein the reacting material is a foreign fluid (col 3, In 1-10, Hochberg teaches the reacting material is a hydrocarbon fuel carried in the tube, and is considered being a foreign fluid meeting the claimed limitations).  


    PNG
    media_image1.png
    368
    355
    media_image1.png
    Greyscale

It should be noted that the recitation of claim 1 that the at least one self-healing material “is structured and arranged to be contacted with the foreign fluid entering the at least one chamber through a hole formed in a wall of the outer tube, and upon the solidification and/or expansion of the self-healing material, forms a solidified section that seals the hole” is considered as merely an intended use.  It is noted that claim 1 is directed to a tubular structure, and claim 1 as currently written does not include “foreign fluid entering the at least one chamber through a hole formed in a wall of the outer tube” and/or “a hole in the wall of the outer tube” as positively recited elements of the claimed tubular structure. As stated in MPEP 2115, a claim is only limited by positively recited elements.  Applicant’s attention is drawn to MPEP 2111.02 which states that intended use statements must be evaluated to determine   
Regarding claim 9, Hochberg teaches that the inner tube (10) is concentrically arranged within the outer tube (16) (tube 10 is arranged concentrically within tube 16, Fig. 2). 
Regarding claim 11, Hochberg teaches that the at least one self-healing material is configured such that the solidified section formed therefrom expands to contact both the outer tube and the inner tube (col 3, In 45-64, col 4, In 10-22, Hochberg teaches that the fluid contacting sealant layer 14 through a hole in tube 10 and sealant layer 14 expands to seal to tightly seal the hole or puncture in tube 10 and 16, considered as meeting the claimed limitations).
Regarding claim 14, Hochberg teaches that the at least one self-healing material is structured and arranged to be contacted with a foreign fluid entering the at least one chamber through a hole formed in a wall of the inner tube (the foreign fluid contacting the sealant layer 14 through a hole in tube 10, see Fig. 1-4; col. 3, lines 35-
Regarding claim 15, Hochberg teaches suitable materials for the self-healing material include polymeric material, silicone rubber (col 3, In 1-4), meeting the claimed limitations. 
Claims 1, 9 and 15 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Dudt et al. (US 2007/0093158 A1; “Dudt”).
Regarding claim 1, Dubt teaches a tubular structure (Fig. 2) comprising:
- an outer tube (cylindrical sleeve 122 - Fig. 2; para [0033]); 
- an inner tube arranged within the outer tube (pipe 111 - Fig. 2; para [0033]); 
- at least one chamber formed between the outer tube and the inner tube (the space between sleeve 122 and pipe 111 is considered as being a chamber meeting the claimed limitations, Fig. 2, 13; para [0033], [0048]); and 
- at least one self-healing material arranged in the chamber (elastomeric layer 121 - Fig. 2; para [0033]), wherein the self-healing material is configured to expand upon contact with a reacting material (para [0037], [0041], Dudt teaches that pipe 111 carries liquid fluid, when the wall of the pipe is ruptured, the polymeric seal represented by elastomeric layer 121 would expand and seal the hole/rupture); 
- wherein the reacting material is a foreign fluid
It should be noted that the recitation of claim 1 that the at least one self-healing material “is structured and arranged to be contacted with the foreign fluid entering the at least one chamber through a hole formed in a wall of the outer tube, and upon the solidification and/or expansion of the self-healing material, forms a solidified section that seals the hole” is considered as merely an intended use.  It is noted that claim 1 is directed to a tubular structure, and claim 1 as currently written does not include “foreign fluid entering the at least one chamber through a hole formed in a wall of the outer tube” and/or “a hole in the wall of the outer tube” as positively recited elements of the claimed tubular structure. As stated in MPEP 2115, a claim is only limited by positively recited elements.  Applicant’s attention is drawn to MPEP 2111.02 which states that intended use statements must be evaluated to determine whether the intended use results in a structural difference between the claimed invention and the prior art. Only if such structural difference exists, does the recitation serve to limit the claim. If the prior art structure is capable of performing the intended use, then it meets the claim. It is the examiner’s position that the structure of the tubular structure of Dudt is capable of performing the intended use, i.e., that the self-healing material of Dudt that is arranged in the chamber between the outer tube and the inner layer is capable to be contacted with the foreign fluid entering the at least one chamber through a hole formed in a wall of the outer tube, and upon expansion of the self-healing material, forms a solidified section that seals the hole.  
Regarding claim 9,
Regarding claim 15, Dubt teaches that the suitable materials for the self-healing material (121) include elastomeric material (para [0033], [0035]), meeting the claimed limitations. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 
Claims 2-5 are rejected under 35 U.S.C. 103 as being unpatentable over Hochberg as applied to claim 1 above, in view of CN 103486361 A to Yuansen (cited by applicant). 
The limitations of claim 1 are taught by Hochberg as discussed above. 
Regarding claim 2, Hochberg does not specifically teach the inclusion of at least two chamber separators, wherein the at least one chamber comprises a plurality of chambers formed by the at least two chamber separators.
In this regard, it is noted that Yuansen teaches a similar self-repairing tubular structure (see title; Fig. 1, para [0004]), comprising at least two chamber separators (chambers 3 - Fig. 1), wherein the at least one chamber comprises a plurality of chambers formed by the at least two chamber separators (chamber separators 4 - Fig. 1, para [0010]-[0018]). 

    PNG
    media_image2.png
    427
    453
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art to modify Hochberg, to include the chamber separators of as taught by Yuansen in the chamber of Hochberg, for the obvious benefit of allowing for the elastomer layer in each chamber to only react and seal that chamber when punctured thereby more effectively preventing collapse, which would have predictably arrived at a satisfactory tubular structure that is the same as instantly claimed. 
Regarding claim 3, Yuansen teaches the chamber separators extend in a radial direction between the inner tube and the outer tube and extend longitudinally along the inner tube (chamber separators 4 extend in a radial direction and extend longitudinally along the inner part of the tube 2, see Fig. 1), considered as meeting the claimed limitations. 
It would have been obvious to one of ordinary skill in the art to modify Hochberg, to include the chamber separators of as taught by Yuansen in the chamber of Hochberg, for the obvious benefit of allowing for the elastomer layer in each chamber to only react and seal that chamber when punctured thereby more effectively preventing collapse, which would have predictably arrived at a satisfactory tubular structure that is the same as instantly claimed. 
Regarding claim 4, Yuansen teaches the plurality of chamber separators extend in a radial direction between the inner tube and the outer tube and extend circumferentially along the inner tube (4 - Fig. 1, para [0010]-[0018]).
It would have been obvious to one of ordinary skill in the art to modify Hochberg, to include the chamber separators of as taught by Yuansen in the chamber of Hochberg, for the obvious benefit of allowing for the elastomer layer in each chamber to 
Regarding claim 5, Yuansen teaches that the at least one self-healing material is arranged in discrete portions in each of the plurality of chambers (hollow structures 3 are filled with bulking agent, see Fig. 1; abstract, para [0010]-[0018]).
It would have been obvious to one of ordinary skill in the art to modify Hochberg to include the chamber separators of as taught by Yuansen in the chamber of Hochberg, and to provide the self-healing material in discrete portions in each of the plurality of chambers as taught by Yuansen, for the obvious benefit of allowing for the elastomer layer in each chamber to only react and seal that chamber when punctured thereby more effectively preventing collapse, which would have predictably arrived at a satisfactory tubular structure that is the same as instantly claimed. 
Claims 2-5 are rejected under 35 U.S.C. 103 as being unpatentable over Dudt as applied to claim 1 above, in view of CN 103486361 A to Yuansen (cited by applicant). 
The limitations of claim 1 are taught by Dudt as discussed above. 
Regarding claim 2, Dubt does not specifically teach the inclusion of at least two chamber separators, wherein the at least one chamber comprises a plurality of chambers formed by the at least two chamber separators.
In this regard, it is noted that Yuansen teaches a similar self-repairing tubular structure (see title; Fig. 1, para [0004]), comprising at least two chamber separators (chambers 3 - Fig. 1), wherein the at least one chamber comprises a plurality of 

    PNG
    media_image2.png
    427
    453
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art to modify Dubt to include the chamber separators of as taught by Yuansen in the chamber of Dubt, for the obvious benefit of allowing for the elastomer layer in each chamber to only react and seal that chamber when punctured thereby more effectively preventing collapse, which would have predictably arrived at a satisfactory tubular structure that is the same as instantly claimed. 
Regarding claim 3, Yuansen teaches the chamber separators extend in a radial direction between the inner tube and the outer tube and extend longitudinally along the inner tube (chamber separators 4 extend in a radial direction and extend longitudinally along the inner part of the tube 2, see Fig. 1), considered as meeting the claimed limitations. 
It would have been obvious to one of ordinary skill in the art to modify Dubt to include the chamber separators of as taught by Yuansen in the chamber of Dubt, for the obvious benefit of allowing for the elastomer layer in each chamber to only react and seal that chamber when punctured thereby more effectively preventing collapse, which 
Regarding claim 4, Yuansen teaches that the chamber separators extend in a radial direction between the inner tube and the outer tube and extend circumferentially along the inner tube (chamber separators 4 extend in a radial direction and extend circumferentially along the inner part of the tube 2, see Fig. 1), considered as meeting the claimed limitations. 
It would have been obvious to one of ordinary skill in the art to modify Dubt, to include the chamber separators of as taught by Yuansen in the chamber of Dubt, for the obvious benefit of allowing for the elastomer layer in each chamber to only react and seal that chamber when punctured thereby more effectively preventing collapse, which would have predictably arrived at a satisfactory tubular structure that is the same as instantly claimed. 
Regarding claim 5, Yuansen teaches that the at least one self-healing material is arranged in discrete portions in each of the plurality of chambers (hollow structures 3 are filled with bulking agent, see Fig. 1; abstract, para [0010]-[0018]).
It would have been obvious to one of ordinary skill in the art to modify Dubt to include the chamber separators of as taught by Yuansen in the chamber of Dubt, and to provide the self-healing material in discrete portions in each of the plurality of chambers as taught by Yuansen, for the obvious benefit of allowing for the elastomer layer in each chamber to only react and seal that chamber when punctured thereby more effectively preventing collapse, which would have predictably arrived at a satisfactory tubular structure that is the same as instantly claimed. 
Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Dudt as applied to claim 1 above, in view of Braun et al. (US 7,612,152, “Braun”, cited by applicant). 
The limitations of claim 1 are taught by Dudt as discussed above. 
Regarding claims 7-8, Dubt does not specifically teach a reacting material that is arranged in proximity to the self-healing material, while being maintained isolated from the self-healing material by an isolating material. Dubt does not specifically teach a isolating material as instantly claimed in claim 8.  
Braun teaches a self-healing composite material (Fig. 1A, col. 1, lines 35-40) wherein the reacting material (capsules 16 containing an activator -Fig. 1A; col 3, In 42, col 10, In 54-55) is arranged in proximity to the self-healing material (capsules 16 in proximity to polymer matrix 12 and polymerizer 14 - Fig. 1A-1C), while being maintained isolated from the self-healing material by an isolating material (activation material is within capsule 16 Fig. 1A; col. 2, lines 40-55, col 3, In 42). Braun further teaches the isolating material is operable to dissolve, degrade, disintegrate, and/or breakdown upon contact with a foreign fluid (the capsules may dissolve or swell upon a crack in the composite material, broken capsules 26 - Fig. IB; col 3, In 44-46, col 10, In 58-65), meeting the claimed limitations of the instantly claimed isolating material of claim 8.
It would have been obvious to one of ordinary skill in the art to modify Dubt, to replace the elastomeric layer in Dubt with the self-healing composite material taught by Braun (which self-healing material includes a reacting material that is arranged in proximity to the self-healing material, while being maintained isolated from the self-healing material by an isolating material), for the benefit of providing a self-healing . 
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Hochberg as applied to claim 1 above, in view of Yang et al. (US 2013/0196071; “Yang”). 
The limitations of claim 1 are taught by Hochberg as discussed above. 
Regarding claim 13, Hochberg does not specifically teach the specific self-healing material as instantly claimed.
Yang relates to self-healing material and Yang teaches a micro-capsulated self-healing material (para [0001]-[0002], [0006]), considered as meeting the limitations of the instantly claimed self-healing material as being a self-healing material encapsulated in an enclosing material. Yang teaches its self-healing material can be used for any self-healing applications as desired (para [0038]). 
It would have been obvious to one of ordinary skill in the art to modify Hochberg, to select suitable self-healing material, such as those taught by Yang, which would have predictably arrived at a satisfactory tubular structure that is the same as instantly claimed. One of ordinary skill would have understood how to modify and choose suitable material for intended use.  The selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination.  See MPEP 2144.05.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAN LAN whose telephone number is (571)270-3687.  The examiner can normally be reached on Monday - Friday 7AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 5712728935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/YAN LAN/Primary Examiner, Art Unit 1782